PER CURIAM.
Our study of the briefs and record in this cause convinces us that this is not an appropriate case for the allowance of lump sum alimony. Accordingly, we reverse the judgment appealed and remand the cause to the trial court with directions to amend the judgment by allowing reasonable permanent periodic alimony which, of course, will be subject to modification as the circumstances of the parties may change.
REVERSED AND REMANDED WITH DIRECTIONS.
DOWNEY, ANSTEAD and LETTS, JJ., concur.